Citation Nr: 0929102	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  05-11 495	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for cystocele of the 
left testicle.

2.  Entitlement to a compensable rating for 
pseudofolliculitis barbae (PFB).  

3.  Entitlement to a d rating in excess of 10 percent for 
recurrent subungual hematomas with nail deformation of the 
right foot.

4.  Entitlement to a rating in excess of 10 percent for 
recurrent subungual hematomas with nail deformation of the 
left foot.

5.  Entitlement to service connection for hypercholesteremia. 

6.  Entitlement to service connection for diminished vision.

7.  Entitlement to service connection for a right knee 
disorder.

8.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to July 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction over this case was subsequently 
transferred to the Atlanta, Georgia, RO.

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Throughout the entire time on appeal, the Veteran's 
genitourinary disability has been manifested by minimal 
urinary frequency; recurrent urinary tract infections 
manifested by long-term drug therapy, one to two 
hospitalizations per year, and/or requiring intermittent 
intensive management have not been shown.  

2.  Throughout the entire time on appeal, PFB has been 
manifested by freckled-appearing scars and macules and 
papules present in the bilateral jaws, neck, and posterior 
neck; symptomatic scars or characteristics of disfigurement 
have not been shown.

3.  Throughout the entire time on appeal, the Veteran's 
recurrent subungual hematomas with nail deformation of the 
right and left foot has been manifested by pain in the toes 
and involvement of less than 20 percent of the body; 
limitation of function has not been shown.  

4.  Hypercholesterolemia is a laboratory test result that is 
not, in and of itself, a disability for VA compensation 
purposes; a chronic disability manifested by high cholesterol 
is not currently shown.

5.  Decreased vision is the result of a refractive error of 
the eye; it is not the result of disease or injury. 

6.  Right knee complaints were noted in service; a right knee 
strain, diagnosed within months of discharge, was determined 
to be related to service.

7.  A chronic right ankle disorder is not currently shown.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for cystocele of 
the left testicle have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.105, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 
4.20, 4.115b, Diagnostic Code (DC) 7529 (2008).

2.  The criteria for a compensable rating for PFB have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.118, DC 7899-7813 (2008). 

3.  The criteria for rating in excess of 10 percent for 
recurrent subungual hematomas with nail deformation of the 
right foot have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.105, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 
4.118, DC 7813 (2008).   

4.  The criteria for rating in excess of 10 percent for 
recurrent subungual hematomas with nail deformation of the 
left foot have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.105, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 
4.118, DC 7813 (2008).   

5.  Hypercholesterolemia is not a disorder for which 
compensation is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2008).
 
6.  Decreased vision was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2008).

7.  Resolving doubt in the Veteran's favor, a right knee 
disorder was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

8.  A right ankle disorder was not incurred in or aggravated 
by active duty service; a disability of the right ankle is 
not shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  

Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

I.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

At the outset, the Board notes that the Veteran is appealing 
the initial disability ratings assigned for his service-
connected disorders of cystocele of the left testicle, PFB, 
and recurrent subungual hematomas with nail deformation of 
the right and left foot.  As such, the Board must evaluate 
all the evidence of record reflecting the severity of each 
disability from the date of grant of service connection to 
the present.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).   This could result in staged ratings, i.e. separate 
ratings for different time periods.  Id.  

Cystocele of the Left Testicle

The provisions of DC 7529 provides that benign neoplasms of 
the genitourinary system, which includes a cystocele of the 
left testicle, should be rated based on voiding dysfunction 
or renal dysfunction, whichever is predominant.   
 
Turning first to voiding dysfunction, the regulations provide 
three subcategories of urine leakage, urinary frequency, and 
obstructed voiding.  See 38 C.F.R. § 4.115a (2007).  In order 
to obtain a compensable rating for a voiding disability, the 
evidence must show:

*	continual urine leakage, post 
surgical urinary diversion, urinary; 
or incontinence, or stress 
incontinence requiring the wearing 
of absorbent materials that must be 
changed less than two times per day 
(20 percent for voiding 
dysfunction);
*	urinary frequency manifested by a 
daytime voiding interval between two 
and three hours, or awakening to 
void two times per night (10 percent 
for urinary frequency); 
*	marked obstructive symptomatology 
(hesitancy, slow or weak stream, 
decreased force of stream) with one 
or a combination of the following: 
(1) post void residuals greater than 
150 cc.; (2) uroflowmetry, markedly 
diminished flow rate of less than 10 
cc./sec.; (3) recurrent urinary 
tract infections secondary to 
obstruction; or (4) stricture 
disease requiring periodic dilation 
every two to three months (10 
percent for obstructed voiding); or
*	urinary tract infection manifested 
by long-term drug therapy, one to 
two hospitalizations per year, 
and/or requiring intermittent 
intensive management (10 percent for 
urinary tract infection).

After reviewing the evidence of record, the Board finds that 
the criteria for a compensable rating have not been met.  

First, the Board finds that continual urine leakage or stress 
incontinence requiring the wearing of absorbent materials 
that must be changed two to four times per day has not been 
shown.  According to a June 2007 VA examination, as well as 
the Veteran's hearing testimony in May 2009, he did not 
experience any leaking or incontinence and did not require 
the use of pads.  Thus, a compensable disability rating is 
not warranted pursuant to the applicable rating criteria for 
voiding dysfunction.  

Next, the weight of the evidence does not demonstrate urinary 
frequency manifested by a daytime voiding interval between 
two and three hours, or awakening to void two times per 
night.  The Board acknowledges the Veteran's hearing 
testimony in May 2009, in which he indicated that he gets up 
two to three times a night and that he had to go to the 
bathroom five or six times per day.  

	The Board recognizes that the Veteran is competent to report 
symptoms because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470.   
However, in determining whether statements submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

	In this case, the Board finds that the Veteran's reported 
history of urinary frequency, while competent, is nonetheless 
not credible because his statements are inconsistent with 
other evidence of record.  Specifically, during a November 
2003 VA examination, he expressly reported having to void 
approximately three to four times per day and only once at 
night.   
	
	Moreover, in a November 2004 VA treatment report, he 
expressly denied frequency and nocturia, and, during a June 
2007 VA examination, only minimal nocturia was noted.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  
	
	The Board has weighed the Veteran's statements as to urinary 
symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be 
of lesser probative value than the other clinical evidence of 
record, which suggests only minimal nocturia.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony).  Thus, the Board finds that the 
weight of the evidence does not warrant a compensable rating 
for urinary frequency.

Moreover, the evidence does not demonstrate either urinary 
retention or additional obstructive symptomatology, such as 
hesitancy, slow or weak stream, decreased force of stream, 
nor does the evidence demonstrate recurrent symptomatic 
urinary tract infections.  According to the November 2004 VA 
examination, the physician noted a negative history for any 
urinary tract infections, bladder stones, or any acute 
nephritis.  Moreover, in the June 2007 examination, the 
Veteran likewise denied recurrent urinary tract infections, 
kidney stones, bladder stones, or nephritis.  

While the Board recognizes the Veteran's most-recent May 2009 
testimony indicating that he received treatment for urinary 
tract infections, these assertions alone are insufficient to 
establish that his claimed urinary tract infections required 
long-term drug therapy, one to two hospitalizations per year, 
or required intermittent intensive management as is required 
for a compensable rating.  Thus, the Board finds that a 10 
percent disability for voiding dysfunction is not warranted.

Further, as the medical evidence shows that the Veteran's 
cystocele symptomatology is predominantly manifested by 
voiding dysfunction, a higher disability rating for renal 
dysfunction is not warranted.  Also, it is important to note 
that, even though the medical evidence demonstrates renal 
dysfunction, the RO awarded a 60 percent disability rating 
for renal dysfunction as it related to his service-connected 
rhabdomyolysis reaction in an April 2008 rating decision.  

The regulations provide that evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
generally to be avoided. 38 C.F.R. § 4.14 (2008).  Therefore, 
the evidence does not support a grant of a separate rating 
for his renal symptomatology, which has already been 
evaluated under a different diagnosis.   

In conclusion, the Board finds that the evidence does not 
demonstrate that the Veteran's symptomatology more nearly 
approximates the criteria for a compensable rating.  
Accordingly, his claim is denied.  

Pseudofolliculitis Barbae

At the onset, the Board notes that, while the claim was on 
appeal, the applicable rating criteria for skin disorders, 38 
C.F.R. § 4.118, were revised effective October 23, 2008.  See 
73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim 
for an increased rating, where the rating criteria are 
amended during the course of the appeal, the Board considers 
both the former and the current schedular criteria.  Should 
an increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the liberalizing change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.

However, as set forth in the Federal Register, the revised 
criteria apply to all applications for benefits received by 
VA on or after the effective date of October 23, 2008.  See 
73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the Veteran's 
claim was received prior to October 23, 2008, the revised 
criteria are not for application in this case.  

Further, where a particular disability for which a veteran 
has been service-connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical area and 
symptomatology are closely analogous. 38 C.F.R. §§ 4.20, 4.27 
(2008); Lendenmann v. Principi, 3 Vet. App. 345, 349-50 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

PFB is rated by analogy to DC 7813, which allows ratings for 
dermatophytosis (or ringworm) in various locations on the 
body, including the body (tinea corporis), the head (tinea 
capitis), the feet (tinea pedis), the beard (tinea barbae), 
the nails (tinea unguium), and the inguinal area, also known 
as jock itch (tinea cruris).  

Under the applicable rating provisions of DC 7813, the 
disability is to be rated as disfigurement of the head, face, 
or neck (DC 7800); or scars (DCs 7801, 7802, 7803, 7804, or 
7805); or dermatitis (DC 7806), depending upon the 
predominant disability.  38 C.F.R. § 4.118 (2008).  
Accordingly, in order to obtain a compensable disability 
rating for PFB, the evidence must show:

*	a skin disorder of the head, face, 
or neck with one characteristic of 
disfigurement (10 percent disabling 
under DC 7800); 
*	superficial and unstable scars (10 
percent under DC 7803);
*	superficial scars that are painful 
upon examination (10 percent under 
DC 7804);
*	scars, other, resulting in 
limitation of function (rate on 
limitation of function of the 
affected part pursuant to DC 7805);
*	dermatitis or eczema that involves 
at least 5 percent, but less than 20 
percent, of the entire body; or at 
least 5 percent, but less than 20 
percent, of exposed areas affected; 
or requires intermittent systemic 
therapy, such as corticosteroids or 
other immunosuppressive drugs for a 
total duration of less than 6 weeks 
during the past 12-month period (10 
percent disabling under DC 7806).

After reviewing the evidence of record, the Board finds that 
the criteria for a compensable rating have not been met.  
First, although the evidence indicates that the Veteran's PFB 
affects the face and the back of the neck, the evidence fails 
to establish any characteristics of disfigurement listed in 
Note (1) of DC 7800.  

Next, while the Veteran reported experiencing small bumps on 
the face after shaving during the May 2006 VA examination, 
there is no indication that the skin texture was abnormal in 
an area exceeding 6 sq. in. so as to be a character of 
disfigurement under the rating criteria.  To the contrary, 
the VA examiner determined that the skin appeared "normal" 
and without scars or legions, on examination.  

The Board recognizes that a more recent June 2007 VA 
examination identified "minimal scarring that is a dark 
freckle type appearance" located under the location of his 
beard that was "somewhat hard to see."  However, there is 
no indication that the hypo- or hyper-pigmentation affected 
an area of 6 sq. in. so as to qualify as a character of 
disfigurement.  In fact, the examiner indicated that the 
freckles were less than 1/8th centimeter in diameter and made 
an express finding that there was no disfigurement. 

Moreover, the VA examination failed to identify the presence 
of any other character of disfigurement, such as soft tissue 
abnormalities and induration or inflexibility of the skin.  
Thus, the Board finds that a 10 percent rating under DC 7800 
is not warranted.  

Next, as the evidence fails to demonstrate the presence of 
superficial scars that are either unstable or that are 
painful on examination.  Instead, June 2007 VA examiner 
stated that there was no tenderness, adherence, ulceration or 
breakdown, underlying tissue loss, inflammation, edema, or 
keloid formation.  Similarly, the examiner also expressly 
determined that there was no limited function.  Accordingly, 
the provisions pertaining to the evaluation of scars (DCs 
7803, 7804 and 7805) do not provide for a compensable rating 
in this case.  

Further, the Board finds that the Veteran's skin disability 
does not involve at least 5 percent of the entire body or 5 
percent of the exposed areas affected.  According to the June 
2008 VA examination, his PFB affected a total skin percentage 
of 3.5 percent.  Accordingly, a compensable rating under DC 
7806 is not warranted.

Next, the evidence does not demonstrate systemic therapy, 
such as the use of corticosteroids or other immunosuppressive 
drugs, has been required to treat PFB.  While the Veteran 
reported the use of hydrocortisone as an over-the-counter 
ointment about three times per week, he expressly denied the 
use of "any prescribed corticosteroids or immunosuppressive 
drugs."  

Further, the examiner noted that he denied the use of 
intensive light therapy, UVB, PUVA, or electron beam therapy.  
Accordingly, the Board finds that a compensable rating for 
PFB is not warranted under the applicable rating criteria.  
Accordingly, the appeal is denied.

Recurrent Subungual Hematomas of the Right and Left Foot

Subungual hematomas is also rated by analogy to 
dermatophytosis under DC 7813.  
38 C.F.R. § 4.118 (2008).  Accordingly, in order to warrant a 
rating in excess of 10 percent for recurrent subungual 
hematomas, the evidence must show:

*	a skin disorder of the head, face, 
or neck with visible or palpable 
tissue loss and either gross 
distortion or asymmetry of one 
feature or paired set of features 
(nose, chin, forehead, eyes 
(including eyelids), ears 
(auricles), cheeks, lips), or with 
two or three characteristics of 
disfigurement (30 percent disabling 
under DC 7800); 
*	scars, other than the head, face, or 
neck, that are deep or that cause 
limited motion in an area or areas 
exceeding 12 sq. in. (77 sq. cm.) 
(20 percent disabling under DC 
7801);
*	scars, other, resulting in 
limitation of function (rate on 
limitation of function of the 
affected part pursuant to DC 7805);
*	dermatitis or eczema that involves 
20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas 
affected (30 percent disabling under 
DC 7806); or
*	systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for 
a total duration of six weeks or 
more, but not constantly, during the 
past 12-month period (30 percent 
disabling under DC 7806).

After reviewing the evidence of record, the Board finds that 
the criteria for a disability rating in excess of 10 percent 
have not been met.  

First, the evidence does not demonstrate that the Veteran's 
subungual hematomas affects the head, face, or neck.  
Accordingly, the Board finds that a higher disability rating 
under DC 7800 is not warranted.

Moreover, the evidence does not demonstrate scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion in an area or areas exceeding 12 sq. in..  Here, the 
June 2007 VA examination noted that recurrent hematomas 
affected the bilateral first, second, and fourth toes and 
that white diffuse scaling was noted on the plantar soles of 
both feet.  Given this description, it is apparent that the 
disorder does not involve more than 12 sq. in. on either 
foot.  

Also, there was no indication that the Veteran experienced 
any loss of motion of the affected areas.  In fact, he 
reported not having to use a crutch, brace, cane, corrective 
shoes, or shoe insets for his disorder.  Moreover, despite 
his complaints of pain, he reported that he performed 
activities such as going on 25-mile hikes, excising, running, 
and climbing a 40-foot ladder at work.  Accordingly, a 20 
percent is not warranted under DC 7801 based on loss of 
motion.     

Similarly, the evidence does not suggest any limitation of 
function in the affected areas.  As stated above, despite the 
Veteran's complaints of pain upon prolonged standing or 
walking, he was nonetheless able to demonstrate substantial 
function of the affected areas in being able to ambulate, 
run, exercise, and climb a 40-foot ladder.  Accordingly, the 
Board finds that a separate rating based upon limitation of 
function of the affected part is not warranted pursuant to DC 
7805.

Next, the Board finds that the Veteran's bilateral recurrent 
subungual hematomas with nail deformation does not involve 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected.  According to the June 2007 VA 
examination, he was diagnosed with onychomycosis "with most 
likely recurring subungual hematomas on [the] bilateral 
first, second, and fourth digits."  

As the disorder appears to be limited to the feet, it does 
not involve either 20 percent of the entire body or of the 
exposed areas.  Thus, a disability rating in excess of 10 
percent is not warranted under this provision for either the 
right or left foot.  

Further, the evidence does not demonstrate systemic therapy, 
such as the use of corticosteroids or other immunosuppressive 
drugs, was required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
While the Veteran reported having been prescribed 
Ketoconazole in service, he stopped the treatment due to 
harmful side effects.  

It was also noted that he tried over-the-counter topical 
antifungal medications without success and that "no other 
treatment was actually rendered to him during the military or 
in the private sector."  Also, at his hearing, he testified 
that there were no prescription powders or treatment for his 
disorder and that he instead had been instructed by his 
physician to keep his feet dry.  

Because the weight of the evidence does not demonstrate the 
use of systemic therapy, only the previous use of topical 
medications and a limited treatment period with Ketoconazole, 
the Board finds that a disability rating in excess of 10 
percent is not warranted under the applicable rating 
criteria.

With respect to each of the disabilities on appeal, the Board 
has also considered the Veteran's statements alleging 
entitlement to a higher rating.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify"). 

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
left middle finger and right foot; however, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  Therefore, 
the Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disabilities are evaluated, more probative than his 
assessment of the severity of his disabilities.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that either of the Veteran's disabilities have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

In this case, the evidence does not demonstrate frequent 
periods of hospitalization.  Further, although the Veteran 
indicated in VA examinations that he experienced pain in this 
toes, bilaterally, after prolonged standing and walking, and 
that he was affected by urinary frequency, there was no 
indication in the record that his disabilities resulted in 
any occupational impairment or that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the assigned rating.  

Importantly, despite these complaints, the evidence does not 
suggest that his disabilities hindered his ability to perform 
his job as a bridge crane operator.  Therefore, the Board 
finds that the evidence indicates that these service-
connected disabilities have not resulted in marked 
interference with employment.

For these reasons, the Board finds that the requirements for 
a referral for an extraschedular evaluation for his 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claim for 
higher ratings for his left testicle cystocele, PFB, and 
subungual hematomas of the right and left foot, the Board is 
unable to grant the benefits sought.  The Board further finds 
that his symptoms remained constant throughout the appeal 
period and, as such, staged ratings are not warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

II.  Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

	Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  
	
	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 
	38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 
	3 Vet. App. 223, 225 (1992).  
	
	The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



Hypercholesteremia

A disability for VA compensation purposes refers to an 
impairment of earning capacity due to a disease or injury, 
rather than to a disease or injury itself.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  By definition, 
hypercholesterolemia is excessive cholesterol in the blood.  
Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  
Hypercholesterolemia is a laboratory test result and not, in 
and of itself, a disability.  See 61 Fed. Reg. at 20,445 (May 
7, 1996).

Despite the fact that service treatment records and VA 
outpatient treatment records show that the Veteran has been 
diagnosed as having hypercholesterolemia, Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. 
§ 1110.  

Hence, in the absence of competent, persuasive evidence of 
disability manifested by, or associated with, the finding of 
hypercholesterolemia, the record presents no predicate for a 
grant of service connection for any such finding.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Eye Disorder

As an initial matter, the Board notes that congenital or 
developmental defects and refractive error of the eye are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2008).  VA 
considers such conditions to be part of a life-long defect 
and normally static conditions which are incapable of 
improvement or deterioration.  See VAOGCPREC 67-90 (1990). 
 
However, service connection may be granted for a disability 
which is shown by the evidence to have resulted from a defect 
which was subject to a superimposed disease or injury during 
service.  See VAOPGCPREC 82-90 (1990).  Diseases to which 
there is a familial predisposition may be service connected 
if otherwise meeting the criteria for service connection.  
Id.; VAOPGCPREC 67-90 (1990). 
 
In this case, the Veteran purports that he is entitled to 
service connection for vision problems that began while on 
active duty.  However, in this case, the record does not 
reveal that his decreased vision is anything other than a 
refractory error of the eyes.  

Specifically, the evidence of record does not suggest that 
the Veteran's decreased vision was the result of an in-
service disease or injury.  Notably, post-service medical 
records are negative for eye-related trauma or injury; 
instead, service treatment records reflect that he first 
complained of decreased vision in December 1994 and was 
diagnosed with myopia and astigmatism.  

Moreover, a November 2003 VA eye examination confirmed a 
diagnosis of mild myopia, as well as noting a glaucoma 
suspect with a high cup-to-disc ratio.  Of significance, the 
VA examiner suggested that his decreased vision was 
associated with his mild myopia by indicating that his myopia 
"excellent best corrected visual acuity."  

Importantly, the eye examiner did not attribute the Veteran's 
decreased vision to any other eye-related disability, 
including his diagnosis of glaucoma suspect versus 
physiologic cupping.  In addition, the examiner specifically 
determined that, although the Veteran had a history of 
hypertension, there were no signs of hypertensive 
retinopathy.  Accordingly, it is apparent that his decreased 
vision is the result of a refractory error of the eyes.  

According to governing regulations, refractory error such as 
myopia, even if worsened during service, is a congenital 
disorder and is, therefore, not a disability for VA purposes.  
Therefore, because the Veteran's decreased vision is a 
congenital defect and not the result of an in-service injury 
or disease, service connection is denied.



Right Knee Disorder

The Veteran contends that he is entitled to service 
connection for a right knee disorder that began in service.  
In this regard, the Board notes that he sought treatment for 
having right knee pain on and off underneath the patella; the 
diagnosis was of patella femoral syndrome.  Moreover, even 
though "normal" findings were found on the Veteran's April 
2003 service separation examination, he reported having had 
knee trouble on his Report of Medical History.   

Further, the Veteran was again examined in November 2003, 
less than four months after his discharge from service, and 
was diagnosed with a "right knee strain."  Significantly, 
the VA examiner expressly opined that his disorder was "more 
likely than not" related to service.

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence and opinion of record that is favorable to the 
Veteran, based on a rational lack of credibility or probative 
value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  
Accordingly, the Board resolves doubt in the Veteran's favor 
and finds that the evidence supports service connection for a 
right knee disorder.  As such, the appeal is granted. 

Right Ankle Disorder

The Veteran argues that he has a disability of the right 
ankle that was incurred during active duty service.  However, 
having carefully reviewed the evidence of record in light of 
these contentions and the applicable law, the Board finds 
that his claim fails because a right ankle disorder is not 
shown.

The Board notes that the service treatment records do not 
reflect that he developed a chronic right ankle disorder in 
service.  While it noted that he sought treatment for a right 
ankle strain in December 1984 and again in July 1992, his 
symptomatology was never diagnosed as a chronic disability.  
In fact, X-rays of the right ankle taken in July 1992 
revealed only moderate soft tissue swelling of the ankle; no 
acute fractures or dislocations were identified.  

Moreover, a follow up treatment report from September 2004 
indicated that the right ankle was non-tender and had full 
range of motion.  No other right ankle pathology was noted 
during service.  Significantly, "normal" findings of the 
lower extremities were noted in all subsequent service 
examinations, as well as in the April 2003 separation 
examination. Because there are no other medical findings 
during service or at the time of his separation examination 
in May 2003, the Board finds that his right ankle strains in 
service did not result in a chronic right ankle disability.

For entitlement to compensation, the evidence must show the 
existence of a current disability, and one that has resulted 
from a disease or injury that occurred in the line of duty.  
In the absence of an identified disease or injury, service 
connection may not be granted.  See Sanchez-Benitez v. West, 
259 F.3d 1356 (Fed. Cir. 2001).  

At this time, there is no competent evidence that the Veteran 
has a disease or injury of the right ankle.  Significantly, 
he underwent a VA examination in November 2003 regarding his 
complaints of right ankle pain and the examiner concluded 
that his right ankle, with a history of multiple strains, was 
currently asymptomatic.  

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his right ankle 
pain and active duty service.  While the Board reiterates 
that he is competent to report symptoms as they come to him 
through his senses, identifying the underlying pathology of 
right ankle pain is not the type of medical issue that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.   See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Accordingly, the Board attaches greater 
probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

The Veteran's claim for service connection with complaints of 
right ankle pain, without underlying pathology, must fail 
because there is no sufficient showing these symptoms derive 
from an in-service disease or injury.  Moreover, in light of 
the absence of any evidence of a current disability, service 
connection must be denied.

Accordingly, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight 
of the evidence is against the Veteran's claim for service 
connection for a right ankle disorder, the Board is unable to 
grant the benefits sought.
.
III.  Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

As to the Veteran's claim for service connection for a right 
knee disorder, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  

With regard to the Veteran's claims for increased disability 
ratings, these claims arise from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted, the 
claim is substantiated and additional notice is not required; 
thus, any defect in the notice is not prejudicial.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA with respect to these claims.

As to the Veteran's remaining claims for service-connection, 
the VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in October 2003 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in June 2008, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and 
relevant VA outpatient treatment records.  Further, the 
Veteran submitted statements and private medical evidence on 
his behalf, and he was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge in May 2009.  

Additionally, specific VA examinations pertinent to the 
issues on appeal were obtained in November 2003 and June 
2007.  Moreover, the Board finds that the examinations were 
adequate for evaluation and rating purposes.  Specifically, 
the examiner reviewed the claims file, interviewed the 
Veteran, and conducted a physical examination.  There is no 
indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that any relevant fact was 
misstated.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
other additional existing evidence that is necessary for a 
fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable rating for cystocele of the left testicle is 
denied.

A compensable rating for PFB is denied.  

A rating in excess of 10 percent for recurrent subungual 
hematomas with nail deformation of the right foot is denied.

A rating in excess of 10 percent for recurrent subungual 
hematomas with nail deformation of the left foot is denied.

Service connection for hypercholesteremia is denied.

Service connection for diminished vision is denied.

Service connection for a right knee disorder is granted.

Service connection for a right ankle disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


